 


109 HR 1656 IH: To correct maps depicting Unit T–10 of the John H. Chafee Coastal Barrier Resources System.
U.S. House of Representatives
2005-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1656 
IN THE HOUSE OF REPRESENTATIVES 
 
April 14, 2005 
Mr. Ortiz introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To correct maps depicting Unit T–10 of the John H. Chafee Coastal Barrier Resources System. 
 
 
1.Corrections to maps
(a)In generalThe Secretary of the Interior shall, before the end of the 30-day period beginning on the date of the enactment of this Act, make such corrections to the map described in subsection (b) as are necessary to ensure that depictions of areas on that map are consistent with the depictions of areas appearing on the map entitled Corrections to Coastal Barrier Resources System Map-Unit T–10, dated June __, 2004, and on file with the Secretary and the Committee on Resources of the United States House of Representatives.
(b)Map describedThe map described in this subsection is the map that—
(1)is included in a set of maps entitled Coastal Barrier Resources System, dated October 24, 1990; and
(2)is subtitled Four Mile Hill Unit TX–16P, North Padre Island Unit T10/T10P.
(c)AvailabilityThe Secretary of the Interior shall keep the map described in subsection (b) on file and available for public inspection in accordance with section 4(b) of the Coastal Barrier Resources Act (16 U.S.C. 3503(b)). 
 
